Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022 has been entered.
 
Status of Claims
This office action for application 14/838342 is in response to the communications filed June 29, 2022. 
Claims 1 and 21 were amended June 29, 2022. 
Claims 1-4, 6-12 and 21-31 are currently pending and considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-4, 6-12 and 21-31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claims 1 and 21,
The claims recite the limitation “using the received identifier”. This limitation lacks antecedent basis and is therefore considered indefinite. For the purposes of examination, the examiner will interpret this limitation as “using an identifier”. 
The claims further recite the limitation of “on multiple different days”. It is not clear to the examiner as to what action is happening “on multiple different days”. The interpretations can be “identifying…on multiple different days”, “directed…on multiple different days”, “receive a series of medical treatments…on multiple different days”, or “provide compensation…on multiple different days”. Accordingly these claims are indefinite for this additional reason. For the purposes of examination, the examiner will interpret the “identifying” limitation as “identifying one or more patients who have been directed to receive a series of medical treatments on multiple different days and for which a medical organization will provide compensation for non-emergent transportation services”. 
The claims further recite the limitation of “on the multiple different days” It is not clear to the examiner as to what action is happening “on multiple different days”. The interpretations can be “receiving a data request…on the multiple different days”, “received pre-authorization…on the multiple different days” and “provide non-emergent transportation…on the multiple different days”. Accordingly these claims are indefinite for this additional reason. For the purposes of examination, the examiner will interpret the “receiving” limitation as “receiving a data request on the multiple different days from a device that corresponds to a provider of transportation services that has previously received pre-authorization to provide non-emergent transportation of the one or more medical patients”.
As per claims 2-4, 6-12 and 22-31, 
These claims are dependent on a base claim that has been determined to be indefinite by the examiner. Accordingly, these claims are also indefinite. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-12 and 21-31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As per claim 1, 
Step 1: The claim recites subject matter within a statutory category as a process.
Step 2A Prong 1: The claim recites subject matter that is directed to an abstract idea, law of nature, or natural phenomenon with the steps of a method of providing verification that transportation services have been provided, comprising: identifying one or more patients who have been directed to receive a series of medical treatments on multiple different days and for which a medical organization will provide compensation for non-emergent transportation services, receiving a data request on the multiple different days that corresponds to a provider of transportation services that has previously received pre-authorization to provide non-emergent transportation of the one or more medical patients on the multiple different days, tracking locations of vehicles or workers for the provider of transportation services, and comparing the tracked locations of the one or more medical patients and locations to which the one or more medical patients are to be transported by the provider of transportation under the pre-authorization, using an identifier to access information for confirming whether the provider of transportation services actually provide the non-emergent transportation of the one or more medical patients to the locations to which the one or more medical patients were to be transported, and generating an indication, based on the confirming that the provider of transportation services actually provided the non-emergent transportation, that indicates whether a claim for compensation by the provider of transportation services is a compliant claim for services requested of the provider of transportation services, that the provider of transportation services actually provided. These steps, as drafted, under the broadest reasonable interpretation are directed to:
certain methods of organizing human activity (e.g., fundamental economic principles or practices including: hedging; insurance; mitigating risk; etc., commercial or legal interactions including: agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations; etc., managing personal behavior or relationships or interactions between people including: social activities; teaching; following rules or instructions; etc.) but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from being directed to certain methods of organizing human activity.  For example, but for the additional element(s) of “computer-implemented” “from a device”, “electronically”, “electronic” and “transmitting the generated electronic indication to the medical organization that will provide compensation for non-emergent transportation services”, a computer-implemented method of providing verification that transportation services have been provided, comprising: identifying one or more patients who have been directed to receive a series of medical treatments on multiple different days and for which a medical organization will provide compensation for non-emergent transportation services, receiving a data request on the multiple different days from a device that corresponds to a provider of transportation services that has previously received pre-authorization to provide non-emergent transportation of the one or more medical patients on the multiple different days, electronically tracking locations of vehicles or workers for the provider of transportation services, and comparing the tracked locations of the one or more medical patients and locations to which the one or more medical patients are to be transported by the provider of transportation under the pre-authorization, using an identifier to access information for confirming whether the provider of transportation services actually provide the non-emergent transportation of the one or more medical patients to the locations to which the one or more medical patients were to be transported, generating an electronic indication, based on the confirming that the provider of transportation services actually provided the non-emergent transportation, that indicates whether a claim for compensation by the provider of transportation services is a compliant claim for services requested of the provider of transportation services, that the provider of transportation services actually provided, and transmitting the generated electronic indication to the medical organization that will provide compensation for non-emergent transportation services in the context of this claim encompasses a certain method of organizing human activity, namely managing personal behavior. If a claim limitation, under its broadest reasonable interpretation, covers at least the recited methods of organizing human activity above, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a).
Step 2A Prong 2: The claim does not recite additional elements that integrate the judicial exception into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: 
add insignificant extra-solution activity to the abstract idea, see MPEP 2106.05(g), such as: 
“transmitting the generated electronic indication to the medical organization that will provide compensation for non-emergent transportation services” which corresponds to mere data gathering and/or output. 
generally link the abstract idea to a particular technological environment or field of use, see MPEP 2106.05(h), such as “computer-implemented”, “from a device”, “electronically” and “electronic”. 
Step 2B: The claim does not recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as:
computer functions that have been identified by the courts as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity, see MPEP 2106.05(d)(II), such as: 
“transmitting the generated electronic indication to the medical organization that will provide compensation for non-emergent transportation services” which corresponds to receiving or transmitting data over a network. 
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields. 
As per claim 2, 
Claim 2 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 2 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the identifier is generated as part of a pre-authorization process by the organization on whose behalf the provider of transportation services provides the non-emergent transportation, as a payer for a plurality of transportation service events to be provided at future times” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 3, 
Claim 3 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 3 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the identifier is a unique identifier to other identifiers currently in use for identifying other services performed by the provider of transportation services or other service providers, and encodes within the identifier data about the services to be provided by the services to be provided by the service provider” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 4, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“receiving latitude/longitude data from global positioning system (GPS) systems in a plurality of vehicles on the provider of transportation services, and using the longitude/latitude data to confirm whether the provider of transportation services actually provided the non- emergent transportation” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 6, 
Claim 4 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 4 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein: the service performed by the provider of transportation services comprises physical transportation of the one or more medical patients between locations, a pre-authorization is received, before receiving the data request, for transportation services, the preauthorization including data identifying (a) locations at which medical transportation services are to be provided for the one or more medical patients, and (b) an identifier for the provider of transportation services, and monitored location are compared to the locations at which medical transportation services are to be provided for the one or more medical patients, to determine whether pre-authorized transportation services were provided by the provider of transportation services for the one or more medical patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 7, 
Claim 7 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 7 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein a single identifier identifies all of a plurality of trips made by the provider of transportation services on behalf of the one or more medical patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 8, 
Claim 8 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 8 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein confirming whether non-emergent transportation was provided for the one or more medical patients comprises using data from the pre-authorization to construct a geo-fence around a residence of the one or more medical patients, and identifying that a vehicle of the provider of transportation services entered the geo-fence” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 9, 
Claim 9 depends from claim 8 and inherits all the limitations of the claim from which it depends. Claim 9 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“determining that the vehicle of the provider of transportation services entered a geo-fence established around a treatment center that provides treatment to the one or more medical patients that was identified in the pre-authorization” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 10, 
Claim 10 depends from claim 9 and inherits all the limitations of the claim from which it depends. Claim 10 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“determining whether times when the vehicle entered the geo-fences correspond to a schedule for treatment for the one or more medical patients that was established using the pre-authorization” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 11, 
Claim 11 depends from claim 6 and inherits all the limitations of the claim from which it depends. Claim 11 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“providing, with the electronic data for an organization of a third party payer corresponding to the organization on whose behalf the provider of transportation services provides the non-emergent transportation, information that identifies a distance traveled by a vehicle of the provider of transportation services for the one or more medical patients” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 12, 
Claim 12 depends from claim 11 and inherits all the limitations of the claim from which it depends. Claim 12 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“generating information that identifies the distance traveled by the vehicle of the provider of transportation services using location reports generated by identifying actual locations of the vehicle” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.
As per claim 21, 
Claim 21 is substantially similar to claim 1. As such. Claim 21 is rejected for the same reasons indicated in the rejection as claim 1.
As per claim 22, 
Claim 22 is substantially similar to claim 2. As such. Claim 22 is rejected for the same reasons indicated in the rejection as claim 2.
As per claim 23,
Claim 23 is substantially similar to claim 3. As such. Claim 23 is rejected for the same reasons indicated in the rejection as claim 3.
As per claim 24, 
Claim 24 is substantially similar to claim 4. As such. Claim 24 is rejected for the same reasons indicated in the rejection as claim 4.
As per claim 25, 
Claim 25 is substantially similar to claim 6. As such. Claim 25 is rejected for the same reasons indicated in the rejection as claim 6.
As per claim 26, 
Claim 26 is substantially similar to claim 7. As such. Claim 26 is rejected for the same reasons indicated in the rejection as claim 7.
As per claim 27, 
Claim 27 is substantially similar to claim 8. As such. Claim 27 is rejected for the same reasons indicated in the rejection as claim 8.
As per claim 28, 
Claim 28 is substantially similar to claim 9. As such. Claim 28 is rejected for the same reasons indicated in the rejection as claim 9.
As per claim 29, 
Claim 29 is substantially similar to claim 11. As such. Claim 29 is rejected for the same reasons indicated in the rejection as claim 11.
As per claim 30, 
Claim 30 is substantially similar to claim 12. As such. Claim 30 is rejected for the same reasons indicated in the rejection as claim 12.
As per claim 31, 
Claim 31 depends from claim 1 and inherits all the limitations of the claim from which it depends. Claim 31 merely further defines the abstract idea and/or introduces additional elements that are insufficient to provide a practical application or significantly more:
“wherein the data request is received before the locations of the vehicles or workers are electronically tracked” further describes the abstract idea. This claim limitation is still directed to “Certain Methods of Organizing Human Activity” and therefore continues to recite an abstract idea.
Looking at the limitations of the claim as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely recite an abstract idea and/or provide conventional computer implementation which does not impose a meaningful limit to integrate the abstract idea into a practical application and/or amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 21-23 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Barash et al (US 2011/0117878; herein referred to Barash) in view of Schoeffler (US 2016/0027079) in further view of Wyatt (US 2004/0128168).
As per claim 1, 
Barash teaches receiving a data request on multiple different days from a device that corresponds to a provider of transportation services that has previously received pre-authorization to provide transportation of the one or more medical patients:
(Paragraphs [0016]-[0020] of Barash. The teaching describes an ambulance dispatch system the sends a request for emergency services to an ambulance after a pre-authorized communication to the dispatch center. The pre-authorized request is sent by the user requesting the ambulance. The dispatch center receives this request and associates it with an event identifier that is relayed to the ambulance device. The same patient can request emergency services multiple times. Patients are not limited to one medical event in their lives)
Barash further teaches using an identifier to access information for confirming whether the provider of transportation services actually provide the transportation of the one or more medical patients to the locations to which the one or more medical patients were to be transported and generating an electronic indication, based on the confirming that the provider of transportation services actually provided the transportation, that the provider of transportation services actually provided:
(Paragraph [0121] of Barash. The teaching describes “generat[ing] a report on the emergency event. Such a report may be generated after the victim is indicated as being picked up in an ambulance or being admitted to a hospital, or the event has otherwise terminated (e.g., if it was a false alarm). The report may include various types of data gathered during the response, including data showing motion of the various responders, equipment picked up by the responders (to ensure that the equipment finds its way back to the rightful owner), audio transcripts of the communications between and among the responders, application of tools such as CPR feedback and CPR data, and the like. In addition, notice of the report may be sent to each of the responders (e.g., in an email with a hyperlink that aims at the report) so that they can review it and comment on it.”)
Barash does not explicitly teach that the transportation services which received the pre-authorization are to provide non-emergent transportation of one or more medical patients:
However Schoeffler teaches that the transportation services which received the pre-authorization are to provide non-emergent transportation of one or more medical patients:
(Paragraphs [0157]-[0166] of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation).
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the emergent medical transport of Barash to be able to provide similar services with a non-emergent medical transport environment of Schoeffler. Barash teaches a medical transport dispatch system that picks up patients in an emergency situation. The claimed method differs in this by teaching a medical transport dispatch system that picks up patients who are not in an emergency situation. This element of a medical transport dispatch system that picks up patients who are not in an emergency situation is taught by the prior art of Schoeffler. Accordingly the substituted components of a medical transport dispatch system that picks up patients who are not in an emergency situation and their functions were known in the prior art. One of ordinary skill in the art would have substituted one known element, for example the emergent element of Barash, with another known element, the non-emergent element of Schoeffler, and the results of this substitution would have been predictable because the function of both Barash and Schoeffler is to get vehicles to pick up patients and transport them to a place for medical treatment. 
Barash does not explicitly teach electronically tracking locations of vehicles or workers for the provider of transportation services, and comparing the tracked locations of the one or more medical patients and locations to which the one or more medical patients are to be transported under the pre-authorization.
However Schoeffler teaches electronically tracking locations of vehicles or workers for the provider of transportation services, and comparing the tracked locations of the one or more medical patients and locations to which the one or more medical patients are to be transported under the pre-authorization:
(Paragraphs [0217]-[0218] and Figures 15 and 16 of Schoeffler. The teaching describes that the system tracks the transportation service location in relation to the requesting user.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the teaching of Barash, the teaching of Schoeffler. Paragraph [0190] of Schoeffler teaches that “GPS data and/or identity data can be used with identity verification systems to improve personal safety by implementing surveillance and/or recordkeeping for the transportation transaction”. One of ordinary skill in the art would have added to the teaching of Barash, the teaching of Schoeffler based on this incentive without yielding unexpected results.
The combined teaching of Barash and Schoeffler does not explicitly teach identifying the one or more patients as patients for which a medical organization will provide compensation for non-emergent transportation services or transmitting information to the medical organization that will provide compensation for non-emergent transportation services.
However Wyatt teaches identifying one or more patients who have been directed to receive a series of medical treatments on multiple different days and for which a medical organization will provide compensation for non-emergent transportation services, and transmitting the generated electronic indication to the medical organization that will provide compensation for non-emergent transportation services:
(Paragraphs [0031] and [0071] of Wyatt. The teaching describes receiving “approval number delivered to the hospital and the healthcare facility via the computer network wherein the approval number is associated with the reimbursement for the transfer of a patient from the hospital to the healthcare facility”. This identifies a patient for which a medical organization, their insurance, will reimburse costs associated with transportation of the patient from one location to another and transmitting this information to the medical organization for compensation. The teaching further describes “healthcare resources 410 may include a transportation resource 416 which may complete the transfer of the patient to the healthcare facility 414 by transporting the patient from the hospital 412 to the healthcare facility 414. The transportation resource 416 may be, for example, an ambulance service and/or another vehicle, such as, for example, an airplane, helicopter, ship or any combination thereof. It should be understood that the system 400 may include more than one hospital 412, healthcare facility 414 and/or transportation resource 416. Moreover, any other type of healthcare facility 414, such as, for example, the continuing care facility and/or transportation resource 416, such as, for example, the ambulance service may be used with the present invention. The present invention should not be deemed as limited to the embodiments of a specific healthcare facility and/or a specific transportation resource”. This identifies that the transportation used may be emergent or non-emergent depending on what the situation may be through the teaching of any transport may be used. When seen in light of the preceding prior art, this transportation is interpreted as non-emergent.)
Wyatt further teaches that that the generated electronic indication indicates whether a claim for compensation by the provider of transportation services is a compliant claim for services requested of the provider of transportation services:
(Paragraphs [0008] and  [0083]-[0085] of Wyatt. The teaching describes that when a transfer request is approved, an approval number is sent to the hospital and healthcare facility via telefax. Further, the approval number may include, for example, a numeric sequence, an alphabetic sequence and/or a sequence having both numerals and alphabetic letters. The approval number indicates that the insurance provider will reimburse the hospital for discharging the patient and the healthcare facility for accepting the transfer of the patient. This approval number is an electronic indication that the transport of a patient is a compliant transfer for insurance purposes.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Barash and Schoeffler, the teachings of Wyatt. Paragraphs [0008]-[0010] of describe that the system disclosed improves field of transporting patients from a hospital in such a way that keeps close track of the patient and allows this transfer to be done with the cooperation of the patient’s insurance provider. One of ordinary skill in the art would have added to the combined teaching of Barash and Schoeffler, the teaching of Wyatt based on this incentive without yielding unexpected results.
As per claim 2, 
The combined teaching of Barash, Schoeffler and Wyatt teaches the limitations of claim 1.
Barash further teaches wherein the identifier is generated as part of a pre-authorization process by a payer for a plurality of transportation service events to be provided at future times:
(Paragraphs [0016]-[0020] of Barash. The teaching describes an ambulance dispatch system the sends a request for emergency services to an ambulance after a pre-authorized communication to the dispatch center. The pre-authorized request is sent by the user requesting the ambulance services for a future time. This user is being considered as a payer because they would also be paying for the emergency services. The dispatch center receives this request and associates it with an event identifier that is relayed to the ambulance device.)
Schoeffler further teaches that the organization on whose behalf the provider of transportation services provides the non-emergent transportation:
(Paragraphs [0157]-[0166] of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation)
As per claim 3, 
The combined teaching of Barash, Schoeffler and Wyatt teaches the limitations of claim 1.
Barash further teaches wherein the identifier is a unique identifier relative to other identifiers currently in use for identifying other services performed by the service provider or other service providers, and encodes data about the services to be provided by the service provider:
(Paragraphs [0016]-[0020] of Barash. The teaching describes an ambulance dispatch system the sends a request for emergency services to an ambulance after a pre-authorized communication to the dispatch center. The pre-authorized request is sent by the user requesting the ambulance. The dispatch center receives this request and associates it with an event identifier that is relayed to the ambulance device. Such an identifier would be unique to the service instance that would distinguish itself from other instances that the ambulance service was processing.)
As per claim 21, 
Claim 21 is substantially similar to claim 1. As such. Claim 21 is rejected for the same reasons indicated in the rejection as claim 1. 
As per claim 22, 
Claim 22 is substantially similar to claim 2. As such. Claim 22 is rejected for the same reasons indicated in the rejection as claim 2.
As per claim 23, 
Claim 23 is substantially similar to claim 3. As such. Claim 23 is rejected for the same reasons indicated in the rejection as claim 3.
As per claim 31, 
The combined teaching of Barash, Schoeffler and Wyatt teaches the limitations of claim 1.
Schoeffler further teaches wherein the data request is received before the locations of the vehicles or workers are electronically tracked:
(Paragraphs [0157]-[0166], [0217]-[0218] and Figures 15 and 16 of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation. The teaching describes that the system tracks the transportation service location in relation to the requesting user. The tracking would begin after the user requests service.)
Claims 4, 6-10, 24 and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Barash, Schoeffler and Wyatt in further view of Loppatto et al. (US 2015/0363843; herein referred to as Loppatto).
As per claim 4, 
The combined teaching of Barash, Schoeffler and Wyatt teaches the limitations of claim 1. 
Barash teaches using a GPS system to track the location of the ambulance service.
Schoeffler teaches that the transportation service is non-emergent:
(Paragraphs [0157]-[0166] of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation)
The combined teaching of Barash, Schoeffler and Wyatt does not explicitly teach further comprising receiving latitude/longitude data from global positioning system (GPS) systems in a plurality of vehicles, and using the longitude/latitude data to confirm whether the service provider actually provided the service.
However Loppatto teaches further comprising receiving latitude/longitude data from global positioning system (GPS) systems in a plurality of vehicles, and using the longitude/latitude data to confirm whether the service provider actually provided the service:
(Paragraphs [0105], [0131] and [0132] of Loppatto. The teaching describes tracking all of the plurality of locations that the transportation services have actually been to for a single given action item. The locations for tracking were determined from GPS data.) 
It would have been obvious to add to the combined teaching of Barash, Schoeffler and Wyatt, the GPS delivery teachings of Loppatto. One of ordinary skill in the art would have known that ambulances are fundamentally an emergency service that delivers healthcare to a patient as well as transports a patient as a package from a pick-up location to a delivery point. Implementing logistics technology such as the GPS tracking of a package can be applied to tracking the treatment path of a patient requesting emergency services because of their fundamental similarities. As such, it would have been obvious to add to the existing GPS functionality of the teaching of Barash, the GPS tracking and reporting functions of Loppatto because this improved reporting capability would have led to better patient outcome and experience because this functionality provides better visibility to the agency responsible for receiving these reports of performance so they can better utilize and optimize their existing emergency services. One of ordinary skill in the art would have added to the combined teaching of Barash, Schoeffler and Wyatt, the teaching of Loppatto based on this incentive without yielding unexpected results. 
As per claim 6, 
The combined teaching of Barash, Schoeffler and Wyatt teaches the limitations of claim 1.
Barash further teaches that the service performed by the provider comprises physical transportation of a patient between locations and a pre-authorization is received, before receiving the data request, for transportation services, the pre-authorization including data identifying locations at which medical transportation services are to be provided for a patient, and an identifier for the healthcare service provider:
(Paragraphs [0016]-[0020] of Barash. The teaching describes an ambulance dispatch system the sends a request for emergency services to an ambulance after a pre-authorized communication to the dispatch center. Such services would include the physical transport of a patient. The pre-authorized request is sent by the user requesting the ambulance including locations at which medical transportation services are to be provided for a patient. The dispatch center receives this request and associates it with an event identifier that identifies the patient which is relayed to the ambulance device.)
The combined teaching of Barash, Schoeffler and Wyatt does not explicitly teach monitored locations are compared to the locations at which medical transportation services are to be provided for a patient, to determine whether pre-authorized transportation services were provided by the service provider for the patient
However Loppatto teaches monitored locations are compared to the locations at which medical transportation services are to be provided for a patient, to determine whether pre-authorized transportation services were provided by the service provider for the patient:
(Paragraphs [0105], [0131] and [0132] of Loppatto. The teaching describes tracking all of the plurality of locations that the transportation services have actually been to for a single given action item. The locations for tracking were determined from GPS data.) 
It would have been obvious to add to the combined teaching of Barash, Schoeffler and Wyatt, the GPS delivery teachings of Loppatto. One of ordinary skill in the art would have known that ambulances are fundamentally an emergency service that delivers healthcare to a patient as well as transports a patient as a package from a pick-up location to a delivery point. Implementing logistics technology such as the GPS tracking of a package can be applied to tracking the treatment path of a patient requesting emergency services because of their fundamental similarities. As such, it would have been obvious to add to the existing GPS functionality of the teaching of Barash, the GPS tracking and reporting functions of Loppatto because this improved reporting capability would have led to better patient outcome and experience because this functionality provides better visibility to the agency responsible for receiving these reports of performance so they can better utilize and optimize their existing emergency services. One of ordinary skill in the art would have added to the combined teaching of Barash, Schoeffler and Wyatt, the teaching of Loppatto based on this incentive without yielding unexpected results.
As per claim 7 
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto teaches the limitations of claim 6.
Loppatto further teaches wherein a single identifier identifies all of a plurality of trips made by the service provider on behalf of the patient:
(Paragraph [0105] of Loppatto. The teaching describes tracking all of the plurality of locations that the transportation services have actually been to for a single given action item.)
As per claim 8, 
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto teaches the limitations of claim 6.
Schoeffler teaches that the transportation service is non-emergent:
(Paragraphs [0157]-[0166] of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation)
Loppatto further teaches wherein determining whether pre-authorization transport services were provided for the patient comprises using data from the pre-authorization to construct a geo-fence around a residence of the patient, and identifying that a vehicle of the service provider entered the geo-fence:
(Paragraphs [0105], [0114] and [0115] of Loppatto. The teaching describes that a geofence detects when a driver enters a pick-up or delivery area. The pick-up area is being interpreted as a geo-fence around a residence of the patient when applied to the field of transporting a patient as a package.)
As per claim 9, 
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto teaches the limitations of claim 8.
Loppatto further teaches further comprising determining that a vehicle of the service provider entered a geo-fence established around a treatment center that was identified in the pre-authorization:
(Paragraphs [0105], [0114] and [0115] of Loppatto. The teaching describes that a geofence detects when a driver enters a pick-up or delivery area. The delivery area is being interpreted as a treatment center that was identified in a pre-authorization when applied to the field of transporting a patient as a package.)
As per claim 10, 
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto teaches the limitations of claim 9.
Loppatto further teaches comprising determining whether times when the vehicle entered the geo-fences correspond to a schedule for treatment established using the pre-authorization:
(Paragraphs [0105], [0114] and [0115] of Loppatto. The teaching describes that a geofence detects when a driver enters a pick-up or delivery area. These locations are tracked and compared to a schedule for the service item.)
As per claim 24, 
Claim 24 is substantially similar to claim 4. As such. Claim 24 is rejected for the same reasons indicated in the rejection as claim 4.
As per claim 25, 
Claim 25 is substantially similar to claim 6. As such. Claim 25 is rejected for the same reasons indicated in the rejection as claim 6.
As per claim 26, 
Claim 26 is substantially similar to claim 7. As such. Claim 26 is rejected for the same reasons indicated in the rejection as claim 7.
As per claim 27, 
Claim 27 is substantially similar to claim 8. As such. Claim 27 is rejected for the same reasons indicated in the rejection as claim 8.
As per claim 28, 
Claim 28 is substantially similar to claim 9. As such. Claim 28 is rejected for the same reasons indicated in the rejection as claim 9.
Claims 11, 12, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Barash, Schoeffler, Wyatt and Loppatto in further view of Convertino et al. (US 2015/0199633; herein referred to as Convertino)
As per claim 11, 
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto teaches the limitations of claim 6.  
Schoeffler teaches that the transportation service is non-emergent:
(Paragraphs [0157]-[0166] of Schoeffler. The teaching describes a rideshare app that allows patients to request non-emergent transportation services. The patient authorizes the services through the request and the transportation service responds to this pre-authorized service for transportation)
The combined teaching of Barash, Schoeffler, Wyatt and Loppatto does not explicitly teach further comprising providing, with the electronic data for an organization of a third party payer, information that identifies a distance traveled by a vehicle of the service provider in providing transportation services for the patient
However Convertino teaches further comprising providing, with the electronic data for an organization of a third party payer, information that identifies a distance traveled by a vehicle of the service provider in providing transportation services for the patient:
(Paragraph [0088] of Convertino. The teaching describes presenting electronic data to an organization that provides subsidies for transportation services. The data includes distance values of the vehicle of the service provider providing transportation services. The organization then may review and propose modifications to the data going forward.)
It would have been obvious to one of ordinary skill in the art before the time of filing to add to the combined teaching of Barash, Schoeffler, Wyatt and Loppatto, the location data teachings of Convertino. One of ordinary skill in the art would have known that the combined teaching of Barash, Schoeffler, Wyatt and Loppatto would have to deal with third party payers because the primary payer sending in the emergency service would naturally send in a claim to help cover the costs associated with ambulatory services. Because the third-party payer would want to limit its costs while adjudicating claim, they would want to know if measures were taken to reduce cost such as limiting the distance travelled by an emergency vehicle. Due to this incentive to optimize cost on the part of the third party, they would have obviously wanted to know such data. One of ordinary skill in the art would have added to the combined teaching of Barash, Schoeffler, Wyatt and Loppatto, the teaching of Convertino based on this incentive without yielding unexpected results. 
As per claim 12, 
The combined teaching of Barash, Schoeffler, Wyatt, Loppatto and Convertino teaches the limitations of claim 11.
Loppatto further teaches comprising generating information that identifies the distance traveled by the vehicle of the service provider using location report generated by identifying actual locations of the vehicle:
(Paragraph [0105] of Loppatto. The teaching describes tracking the locations that the transportation services have actually been to.)
As per claim 29, 
Claim 29 is substantially similar to claim 11. As such. Claim 29 is rejected for the same reasons indicated in the rejection as claim 11.
As per claim 30, 
Claim 30 is substantially similar to claim 12. As such. Claim 30 is rejected for the same reasons indicated in the rejection as claim 12.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered.
Applicant’s arguments pertaining rejections made under 35 U.S.C. 101 are not persuasive:
 The applicant argues that the pending claims do not recite an abstract idea. Specifically, the applicant argues that the pending claims are directed to a particular implementation that allows a computer system to perform actions that are not practically possible with manual operation  and are not mere organization of human activity. The features as argued provide computer-based security that is not available in conventional approaches. 
The examiner respectfully disagrees. The identifying, receiving, tracking and generating steps in the pending claims are all examples of what a human person can do. Listing these steps in a sequence organizes this human behavior. The pending claims do have intervening additional limitations, such as “computer-implemented”, “from a device”, “electronically” and “electronic”, however these elements do not amount to be a practical application of this abstract idea because they merely and generally link the abstract idea to a particular technological environment or field of use. In other words, the machine that this method is running on is doing what a human person is more than able to perform. There is no evidence provided to the examiner that the abstract idea recited by the pending claims cannot be considered human behavior that is organized. 
The applicant argues that the pending claims presents features that are not conventional whether alone or in combination. 
The examiner respectfully disagrees. The applicant appears to be mistaking a different way of conducting business with a technological feature that is not conventional. For example the applicant argues that the pending claims involve notifying a third-party payor for services rather than having the passenger pay for it. This element fundamentally incorporates conventional technological features, namely the transmission of information over a network. The intended target of the payment is irrelevant when it comes to determining whether a technological element is conventional or not but rather it focuses on what the technology is doing, in this case transmitting information. This argument comes close to saying that because we believe that this process is novel, it cannot be conventional. The analyses under 35 U.S.C. 101 and 103 must remain separate. A novel abstract idea can still be considered abstract if the elements of the novel abstract idea still line up with the guidance of the USPTO. 
Applicant’ arguments pertaining to rejections made under 35 U.S.C. 103 are not persuasive.
The applicant argues that Barash, Schoeffler and Wyatt are deficient in teaching “receiving a series of medical treatments…on multiple different days”. 
The examiner respectfully disagrees. The claim recites “identifying one or more patients who have been directed to receive a series of medical treatments on multiple different days” as interpreted by the examiner. So the claim does not teach that patients have to receive multiple medical treatments on multiple days but merely instructed to do so. Either way, the prior art teaches that medical transportation is to be provided to patients to go receive their treatment. In a common need for medical treatment, elderly patients with failing kidneys would have used the prior art’s transportation services to get themselves to dialysis treatments, which is a medical treatment that happens on multiple different days which was instructed by their physician. Accordingly this argument is not persuasive.
The applicant further argues that the prior art does not teach “generating an electronic identification that indicates whether a claim for compensation is a compliant claim for provided transportation services”. 
The examiner respectfully disagrees. Wyatt teaches an approval number that is received when patient transport is properly completed. This approval number is used for reimbursement from medical payors such as insurance companies and entities such as Medicare or Medicaid. This constitutes an indication that a claim for reimbursement is compliant. Accordingly this argument is not persuasive. 
The applicant further argues that because Barash teaches emergent medical transportation, one of ordinary skill in the art would not have looked to Schoeffler to make a modification because Schoeffler deals with non-emergent transportation. 
The examiner respectfully disagrees. With any two pieces of prior art there is inherent differences between them. The determination that needs to be made is whether the two prior arts are dissimilar enough so as one of ordinary skill in the art would not find the combination obvious. In current question, the applicant asserts that the difference of emergency and non-emergency is large enough that one of ordinary skill in the art would not make the connection between them. The examiner submits that the only difference here is the urgency required by the users of the invention and not the basic function of the inventions themselves. Both require a driver of transportation to get a request to pick up a patient to receive medical care and one of ordinary skill in the art would have seen Barash and Schoeffler in this way. Accordingly this argument is not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD A NEWTON whose telephone number is (313)446-6604.  The examiner can normally be reached on M-F 8:00AM-3:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTORIA AUGUSTINE can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.N./Examiner, Art Unit 3686              

/JOHN P GO/Primary Examiner, Art Unit 3686